Citation Nr: 0516830	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  04-27 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from February 1966 
to January 1969.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which granted an increased evaluation 
of 50 percent for service-connected post-traumatic stress 
disorder (PTSD).  The veteran timely appealed.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in March 2005, and a transcript 
of the hearing is of record.  The veteran provided a written 
waiver of RO consideration for evidence submitted at the 
hearing.  See 38 C.F.R. § 20.1304 (2004).


FINDING OF FACT

The evidence of record indicates that the veteran's service-
connected PTSD is manifested primarily by an inability to 
communicate, hypervigilance, poor sleep, flashbacks, 
psychogenic amnesia, dissociative periods, panic attacks, and 
anxiety, with deficiencies in most areas including work, 
judgment and mood, resulting in total social and occupational 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In July 2003, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish an 
increased evaluation.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letters explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  No additional 
private medical evidence was received from the veteran.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Based on this record, the Board 
finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
has been provided a VA psychiatric examination and there are 
relevant private examination and treatment records on file.  
The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issue.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issue decided 
herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Factual Background

PTSD was diagnosed on VA examinations in December 1995 and 
March 1996; the global assessment of functioning (GAF) in 
March 1996 was 57.  It was noted in March 1996 that the 
veteran had not worked since incurring injuries in a 
motorcycle accident in July 1985.

PTSD was also diagnosed at the time of an authorized 
examination for rating purposes in August 1997.  GAF was 55, 
with moderate difficulty in social and occupational 
functioning.  In a September 1997 Addendum, the examiner who 
saw the veteran in August 1997 changed his diagnosis, based 
on the results of August 1997 psychological testing, to 
alcohol dependence, cannabis dependence, and paranoid 
personality disorder. The diagnoses on fee basis examination 
in July 1998 were PTSD secondary to a motorcycle accident; 
adult antisocial behavior; and polysubstance abuse, in 
remission.  GAF was 70-75.

VA treatment records dated from January 2003 to August 2004 
reveal continued treatment for psychiatric problems.  The 
veteran complained in January of PTSD-type flashbacks 
regarding war, difficulty sleeping, and some depression.  
Medication was prescribed for his psychiatric symptoms.  It 
was noted in April 2003 that, despite his medication, the 
veteran was only getting about two hours of sleep a night.  
He also had irritability and decreased concentration.  The 
assessments were PTSD; depression; and history of substance 
abuse in the form of chronic marijuana use, now abstinent.  
Another VA evaluator reported in April 2003 that the veteran 
had moderate PTSD and that his GAF score was 55.  The veteran 
noted in July 2003 that he felt better and that his 
medication had helped his cognitive symptoms.  GAF was 65. 

The veteran's complaints on VA psychiatric evaluation in 
August 2003 included flashbacks of Vietnam, hypervigilance, 
difficulty sleeping, panic attacks, periods of depression, 
constant guilt, and fear of crowds.  He was receiving 
treatment for his psychiatric disability, including 
medication.  On mental status examination, the veteran was 
well groomed.  He did not know the date and had trouble 
communicating.  .  He was very anxious; his affect was flat 
and non-reactive.  The examiner's impressions were chronic 
PTSD; dysthymia due to PTSD; major depressive disorder, 
recurrent, in remission, related to PTSD; and cannabis 
dependence, in remission for seven months.  GAF was 35 due to 
the veteran's inability to communicate and the severity of 
his symptomatology, including hypervigilance, poor sleep, 
flashbacks, psychogenic amnesia, dissociative periods, and 
panic attacks.

According to an October 2003 letter from the veteran's wife, 
received by VA in February 2004, the veteran's service-
connected PTSD was more severe than currently evaluated 
because of his multiple symptoms, including nightmares, 
flashbacks, panic attacks, insomnia, depression, war guilt, 
and fear of crowds.  

VA treatment records for June 2004 reveal that the veteran 
felt more awake on a decreased dose of medication.  It was 
noted that he was still not very interactive socially and had 
approximately one panic attack a day.  He denied nightmares 
and flashbacks.  The diagnoses included PTSD and depression.  
GAF was reported to be 50.

According to a June 2004 statement from the VA psychiatrist 
who has treated the veteran since November 2003, the veteran 
has had problems with severe depression, anxiety, and 
flashbacks, especially since the Iraq war.  He has also had 
insomnia, difficulty with concentration and motivation, 
feelings of worthlessness and guilt, daily panic attacks, 
some paranoid ideation, and occasional thoughts of hurting 
himself.  His symptoms have resulted in deterioration in his 
functioning, with social isolation, decreased interest in 
daily living, and dependence on his wife for his care.  His 
problems are only partially helped by medication.  The 
diagnoses were PTSD; depression; marijuana abuse; and alcohol 
dependence, in full remission.  GAF was noted to be 45.

Also on file is a June 2004 letter from the veteran's mother, 
who noted the problems that the veteran has had in coping 
with life since his returned from Vietnam.  

The veteran and his wife testified at the arch 2005 hearing 
that he continued to have significant psychiatric 
symptomatology due to his PTSD (hearing transcript page 2), 
that his medications have been changed several times over the 
last couple of years without much sustained improvement 
(hearing transcript page 4), and that she has to do 
everything around the house and for him because of his 
condition (hearing transcript page 10).

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

A 50 percent evaluation for PTSD is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)].  A GAF score of 31 to 40 is defined as impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 is defined 
as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, which is 
the situation with respect to the veteran's cervical spine 
disability, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Analysis

The veteran is seeking a disability rating in excess of the 
currently assigned 50 percent for his service-connected PTSD.  

The Board initially observes that, in addition to PTSD, other 
psychiatric disorders, including a depressive disorder, have 
also been diagnosed by VA.  The Board is therefore initially 
confronted with the question of what part of the veteran's 
psychiatric disability is attributable to PTSD.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so).  Since there is no clear delineation 
in the medical evidence on file as to how much of the 
veteran's psychiatric symptomatology is associated with his 
PTSD and how much, if any, is not due to PTSD, the Board will 
ascribe all psychiatric symptomatology to PTSD.

Although there is evidence in the medical records that the 
veteran's psychiatric symptomatology has varied somewhat over 
the last few years, with periodic improvement associated with 
adjustment of his medication, the Board notes that there is 
also evidence of significant psychiatric disability, 
especially on VA examinations in August 2003 and June 2004.    

In fact, GAF scores in August 2003 and June 2004 were 35 and 
45 respectively, which means at least serious social and 
occupational impairment manifested by findings such as a lack 
of friends and/or an inability to keep a job.  The veteran's 
symptomatology included an inability to communicate, 
hypervigilance, poor sleep, flashbacks, psychogenic amnesia, 
dissociative periods, and panic attacks. 

Based primarily on the evidence provided by the August 2003 
and June 2004 VA examination reports, the more recent of 
which was provided by the VA examiner who had treated the 
veteran for several months, and with resolution of reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's PTSD symptomatology more nearly approximates the 
criteria for a rating of 100 percent because of such factors 
as significant impairment in communication, intermittent 
inability to perform the activities of daily living, and 
disorientation to time or place that results in essentially 
total occupational and social impairment.  38 C.F.R. 
§§ 3.102, 4.7.

The Board comes to the above conclusion despite evidence in 
the VA treatment records of periodic improvement in the 
veteran's psychiatric condition because the predominant 
evidence, supported by the recent testimony of the veteran 
and his wife, shows symptomatology more nearly indicative of 
total impairment.  In fact, the veteran's periodic 
improvement was generally due to medication adjustment, which 
did not appear to last very long, since it was noted at the 
March 2005 hearing that the veteran's medication was 
continually being adjusted without significant long-term 
improvement.  

ORDER

An evaluation of 100 percent is granted for service-connected 
PTSD, subject to the controlling regulations applicable to 
the payment of monetary benefits.



	                        
____________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


